Exhibit 10.3

 

 

 

Compensation Arrangements With Non-Employee Directors

 

Non-Employee Directors of Nanometrics Incorporated are entitled to receive the
following cash compensation in their roles as such:

 

Annual Cash Retainer:

$50,000

 

 

Additional Cash Annual Retainers:

 

Chairman of the Board 

$30,000

Audit Committee Chairman

$20,000

Compensation Committee Chairman

$20,000

Nominating and Governance Committee Chairman

$10,000

Audit Committee (other than Chairman)

$10,000

Compensation Committee (other than Chairman)

$10,000

Nominating and Governance Committee (other than Chairman)

$7,500

 

All retainer fees are paid annually, as of the date of the annual stockholders
meeting, and in advance of the provision of services to which the retainer
relates.

 

Equity Compensation:

 

On the date of each annual meeting of stockholders, non-employee directors
receive restricted stock units valued at $100,000, calculated using the 30-day
average of the closing market price of Nanometrics common stock on the NASDAQ
Stock Market as of the date of the annual stockholders meeting. These awards
vest on the earlier of the first anniversary date of the grant or the date of
the next annual meeting of stockholders.

 

Any new non-employee director will receive restricted stock units valued at
$100,000 pro-rated to reflect the amount of time to be served before the next
annual meeting of stockholders (using the 30-day average of the closing market
price of Nanometrics common stock on the NASDAQ Stock Market as of the date of
the director joining).

 

 

 